DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Acknowledgement is made of amendment filed on July 17, 2021, in which claims 1, 13 and 20 are amended, claim 9 is canceled, and claims 1-8 and 10-20 are still pending.

Response to Arguments
3.	Applicant's arguments, filed on July 17, 2021, with respect to Claims 1-8 and 10-20 have been fully considered but they are not persuasive.  
4.	With regards to arguments for independent claims 1, 13 and 20, applicants argue that Tong et al. (US 2012/0051658 A1) and Smith et al. (US 2010/0007665 A1) fail to disclose each segmentation mask comprises: a face with facial feature vectors; and a body, wherein the facial feature vectors are derived by a facial recognition technique;  The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 13 and 20, since in Moskal et al. (US 2008/0260212 A1) teaches (“In order to measure facial behaviors, however they are defined, system 15 uses a per-frame estimate of the location of the facial features. In order to achieve this, the system includes a face detection capability 32, where an entire video frame is searched for a face. The location of the found face is then delivered to a tracking .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tong et al. (US 2012/0051658 A1) in view of Moskal et al. (US 2008/0260212 A1).
8.	With reference to claim 1, Tong teaches A method implemented in a computing device having a webcam, (“FIG. 24 conceptually illustrates an electronic system 2400 with which some embodiments of the invention are implemented. The electronic system 2400 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone, PDA, or any other sort of electronic device. Such an electronic system includes various types of computer readable media and generating a user interface, the user interface including a viewing window, the user interface further comprising a toolbar including a selection tool; (“FIG. 14 illustrates an example GUI display for a face-based image-processing tool of some embodiments. The GUI display 1400 shown in FIG. 14 may only show a portion of the GUI display 1400 of some embodiments. For example, in some cases the GUI display 1400 may include additional user interface elements that include additional functionalities and/or features that the user can select. Furthermore, in some embodiments, the illustrated GUI display 1400 can be part of a larger GUI display that has additional functional features. Alternatively, the GUI display 1400 of other embodiments can include fewer UI elements to implement features of the image-processing tool. Lastly, the GUI display 1400 can be presented in a pull-down or drop-down menu or in a pop-up window." [0205] “the image-processing tool of some embodiments also provides the editor with a set of controls for selecting the image processing operations to perform and/or for selecting the parameters associated with such operations. For instance, in some displaying a video depicting at least one individual in the viewing window of the user interface; (“The first stage 1510 illustrates the selection of a media clip 1525 including video content for color correction. In this example, the GUI 1500 displays the face 1535 in a selected frame from the media clip 1525. The face 1535 in this example is not vibrant in color and requires the saturation adjustment operation. Also, the face 1535 has brightness that is relatively uniform over the entire face. Moreover, the face 1535's brightness is nearly the same as that of the background, causing the face not to stand out in the frame. The flowers shown in the background in this example have relatively vibrant colors, making the face not visually prominent in the frame.” [0216]) Tong teaches generating at least one segmentation mask for the at least one individual depicted in the video, wherein the at least one segmentation mask comprises facial feature vectors of a facial region of each individual, wherein each facial feature vector is generated from facial features of each individual; (“the process 1000 uses (at 1020) the ellipse-shaped mask to soften obtaining selection of at least one individual depicted in the video based on operation of the selection tool to designate at least one selected facial feature vector corresponding to the selected at least one individual; (“the third stage 530 illustrates the GUI 500 after the user has selected the UI button ("Apply") in the second stage 520. As shown, the image-processing tool has generated ellipse 565 that isolates the respective area of the selected, designated face for image processing." [0121] "the process 700 generates face data for the faces detected in the region. The face data in some embodiments include a list of detected faces and face parameters associated with each detected face. As described earlier, the face parameters for a detected face include geometric properties of the face, the location of the face and of the face features (such as eyes, nose, mouth, etc.), and other information that can be computed based on these (such as elongation and width of the face, histogram of pixels within the face, etc.). Also, the face data that the process generates may include facial animation parameters. These computed face parameters are assembled typically in a feature vector. " [0140])Tong further teaches comparing facial feature vectors in a facial region of each of individuals depicted in the video with the selected at least one facial feature vector corresponding to the selected at least one individual; converting the segmentation masks of individuals with corresponding facial feature vectors that do not match the selected facial feature vector to a filter mask; (“The process 900 then determines (at 930) whether the selected face has a matching face found in compositing the filter mask comprising facial feature vectors that do not match the selected facial feature vector with a background content of the video to generate composited background content; applying a graphical effect to the composited background content; (“Some embodiments initiate the interruption when the composite presentation includes more than one media clip. For example, after processing a first media clip, the process 1300 can prompt the user to manually locate faces after the process selects a new media clip for processing. Therefore, the displaying a modified video comprising the segmentation mask and the composited background content when the selected at least one individual is in a field of view of the webcam. (“After activating the image-processing tool, the image-processing tool of some embodiments detects the face 1935 in the first stage 1910 and can then present to the user a similar GUI display (not shown) as one described in FIG. 14 with the face 1935 automatically designated for image processing. The user can then adjust the slider control UI items corresponding to the background correction operation (such as items 1460 shown in FIG. 14). ...The second stage 1920 illustrates an ellipse 1945 that has been generated by image-processing tool. The image-processing tool can generate the ellipse 1945 based on the geometric properties of the detected face as described before. As shown, the ellipse 1945 encompasses the area of the frame including the face 1935. In this example, instead of isolating the area for image processing, the ellipse 1945 excludes the area of the frame for the background correction operation. Next, the third stage 1930 illustrates an elliptical halo region 1950 shown as a dashed ellipse. This region is similar to the region 160 of FIG. 1 and it is produced for the same reason, i.e., to provide for a gradual transition of the image processing that is applied outside of the detected face.... Finally, the fourth stage 1940 depicts the GUI 1900 after image-processing tool has applied the background correction operation to the outside areas 1960 from the ellipse. As shown in this example, the GUI 1900 displays the outside areas 1960 as darker and less focused than the face.” [0258-0261] “The input devices 2440 enable the user to communicate information and select commands to the electronic system. The input devices 2440 include alphanumeric keyboards and pointing devices (also called "cursor control devices"), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, etc. The 
Tong does not explicitly teach live video, wherein each segmentation mask comprises: a face with facial feature vectors; and a body, wherein the facial feature vectors are derived by a facial recognition technique;  This is what Moskal teaches (“In order to measure facial behaviors, however they are defined, system 15 uses a per-frame estimate of the location of the facial features. In order to achieve this, the system includes a face detection capability 32, where an entire video frame is searched for a face. The location of the found face is then delivered to a tracking mechanism 33, which adjusts for differences frame-to-frame. The tracking system 33 tracks rigid body motion of the head, in addition to the deformation of the features themselves. Rigid body motion is naturally caused by movement of the body and neck, causing the head to rotate and translate in all three dimensions. … As shown in FIG. 3, live video from camera 18 is delivered to a segmenter 30. Through the use of a prior knowledge scene model 31, the segmenter 30 disambiguates the background scene from new objects that have entered it. The scene model is assembled as described in the following paragraphs. The new objects are then searched for faces by the face detector 32 described below. The location of the detected face is then delivered to the face tracker 33, which updates estimates of the face location frame-to-frame and is described below.” [0072-0074] “As shown in FIG. 12, manually labeled feature locations 79 are delivered to the training system, which simply calculates a few salient distances 80 and then feeds these distances as vector input to a pattern recognizer 81. While it is thought that a number of standard machine learning algorithms can be used as the 

    PNG
    media_image1.png
    251
    219
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moskal into Tong, in order to determine deceit or veracity based on the recorded appearance of a subject.
9.	With reference to claim 2, Tong teaches a separate segmentation mask is generated for each individual. (“The process 1000 generates (at 1015) an ellipse-shaped mask around each detected, designated face." [0154] "For each two-
10.	With reference to claim 3, Tong teaches a single segmentation mask is generated for all the individuals. (“The process 1000 generates (at 1015) an ellipse-shaped mask around each detected, designated face." [0154] "For each two-dimensional slice within the halo region, some embodiments specify a parameter value for each divisible segment of the slice that is at a different distance from the center of the halo." [0157])
11.	With reference to claim 4, Tong teaches the graphical effect comprises a blurriness effect. (“The background image correction of some embodiments may involve any combination of these color and non-color correction operations. For instance, the background image correction may darken and blur the background of the frame by reducing saturation level and brightness. The background image correction operations are performed to the area of the frame outside of the area isolated by its respective ellipse." [0210])
12.	With reference to claim 5, Tong teaches the user interface further comprises an adjustment tool for adjusting a degree in which the blurriness effect is applied to the composited background content. (“the user can select any of the set of user-selectable slider control UI items 1415 to adjust the image correction parameters applied to the designated set of faces. As shown in the example of FIG. 14, the GUI display 1400 displays user-selectable slider control UI items corresponding to image processing operations such as, but not limited to modifying parameters such as, 
13.	With reference to claim 6, Tong teaches the graphical effect comprises a color substitution effect whereby a color is substituted for the entire composited background content. (“the image correction operations of exposure, contrast, temperature, saturation and brightness of some embodiments are types of color correction operations that adjust color attributes of areas of the frame isolated by their 
14.	With reference to claim 7, Tong teaches the graphical effect comprises replacement multimedia content inserted in place of the individuals associated with the filter mask, wherein the multimedia content comprises at least one of an image or a video. (“The media library 143 is an area in the GUI 100 through which the application's user can select media clips to add to a presentation that the user is compositing with the application. In the example of FIG. 1, all the clips from the media library are presented as thumbnails (e.g., thumbnail 145) that can be selected and added to the composite display area 127 (e.g., through a drag-and-drop operation or a 
15.	With reference to claim 8, Tong teaches the user interface further comprises a color tool for selecting the color of the color substitution effect. (“Examples of such editing tools may include zoom, color enhancement, blemish removal, audio mixing, trim tools, etc. In addition, the media-editing application can include other media editing functionalities. Such functionalities may include library functions, format conversion functions, etc.” [0266] “the user can select any of the set of user-selectable slider control UI items 1415 to adjust the image correction parameters applied to the designated set of faces. As shown in the example of FIG. 14, the GUI display 1400 displays user-selectable slider control UI items corresponding to image processing operations such as, but not limited to modifying parameters such as, exposure, contrast, temperature, saturation, brightness, smoothness on the face, and the corresponding set of user-selectable slider control UI items for the background image correction operations. These respective operations will now be described in further detail.  Specifically, the image correction operations of exposure, contrast, temperature, 
16.	With reference to claim 10, Tong teaches the selection obtained based on operation of the selection tool comprises a plurality of individuals depicted in the video, and wherein the displayed modified video comprises a plurality of segmentation masks and the composited background content.  (“The process 1100 starts when the user activates the image-processing tool. In some embodiments, the image-processing tool is activated when the user selects the selection item in the GUI of the media-editing application (e.g., the face-based image-processing item 115 in FIG. 1). At 1105, the process 1100 selects a frame for processing. In some embodiments, the process 1100 automatically selects the frame. Alternatively, or conjunctively, the process of some embodiments allows the user to select any single frame of the video content for processing. " [0170] “After activating the image-processing tool, the image-processing tool of some embodiments detects the face 1935 in the first stage 1910 and can then present to the user a similar GUI display (not shown) as one described in FIG. 14 with the face 1935 automatically designated for image processing. The user can then adjust the slider control UI items corresponding to the background correction operation (such as items 1460 shown in FIG. 14). ...The second stage 1920 illustrates an ellipse 1945 that has been generated by image-processing tool. The image-processing tool can generate the ellipse 1945 based on the geometric properties of the detected face as described before. As shown, the ellipse 1945 encompasses the area of the frame including the face 1935. In this example, 
Tong does not explicitly teach live video.  This is Moskal teaches (“As shown in FIG. 3, live video from camera 18 is delivered to a segmenter 30. Through the use of a prior knowledge scene model 31, the segmenter 30 disambiguates the background scene from new objects that have entered it. The scene model is assembled as described in the following paragraphs. The new objects are then searched for faces by the face detector 32 described below. The location of the detected face is then delivered to the face tracker 33, which updates estimates of the face location frame-to-frame and is described below.” [0074])  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moskal into Tong, in order to determine deceit or veracity based on the recorded appearance of a subject.
17.	With reference to claim 11, Tong teaches the modified video comprises only the composited background content when the selected at least one individual is not in the field of view of the webcam. (“The GUI display 1400 of this example 
18.	Claim 12 is similar in scope to claim 1, and thus is rejected under similar rationale. Tong additionally teaches responsive to the selected at least one individual exiting and re-entering the field of view of the webcam, only the following steps are repeated (“The GUI display 1400 of this example displays the checkbox UI items 1430, 1440, and 1450 of the faces 1435, 1445, and 1455 as being selected for image processing by their respective checkmarks. In some embodiments, the user can then select any of the checkbox UI items 1430, 1440, and 1450 to exclude a particular face from image processing. In other embodiments, the GUI display 1400 can display the checkbox UI items 1430, 1440, and 1450 without respective checkmarks after the set of faces are identified in the frame. The user, in this case, can 
19.	Claim 13 is similar in scope to claim 1, and thus is rejected under similar rationale. Tong additionally teaches A system, comprising: a webcam; a memory storing instructions; a processor coupled to the memory and configured by the instructions (“Electronic system 2400 includes a bus 2405, processing unit(s) 2410, a graphics processing unit (GPU) 2415, a system memory 2420, a network 2425, a read-only memory 2430, a permanent storage device 2435, input devices 2440, and output devices 2445." [0303] "The processing unit(s) may be a single processor or a multi-core processor in different embodiments. " [0305] "The system memory 2420 stores some of the instructions and data that the processor needs at runtime." [0307] "The input devices 2440 include alphanumeric keyboards and pointing devices (also called "cursor 
20.	Claims 14-19 are similar in scope to claims 2-7, and they are rejected under similar rationale.
21.	Claim 20 is similar in scope to claim 1, and thus is rejected under similar rationale. Tong additionally teaches A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor,  (“The electronic system 2400 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone, PDA, or any other sort of electronic device. Such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media. Electronic system 2400 includes a bus 2405, processing unit(s) 2410, a graphics processing unit (GPU) 2415, a system memory 2420, a network 2425, a read-only memory 2430, a permanent storage device 2435, input devices 2440, and output devices 2445." [0303] "The processing unit(s) may be a single processor or a multi-core processor in different embodiments." [0305])

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619